Exhibit 10.8

CONVERTIBLE PROMISSORY NOTE

$160,000.00

 

Dallas, Texas

 

August 18, 2006

          FOR VALUE RECEIVED, the undersigned, Avatar Systems, Inc., a Texas
corporation (the “Maker”), hereby unconditionally promises to pay to the order
of Mrs. Ann Hankins, an individual resident of the State of Texas (“Payee”) the
principal sum of One Hundred Sixty Thousand and No/100 Dollars ($160,000.00), in
lawful money of the United States of America, together with interest (calculated
on the basis of a 360-day year), on the unpaid principal balance from day-to-day
remaining, computed until maturity at the rate per annum which shall from
day-to-day be equal to the lesser of (a) the Maximum Rate, or (b) the Interest
Rate.  Notwithstanding the foregoing, if at any time, the Interest Rate shall
exceed the Maximum Rate, thereby causing the interest upon this Note to be
limited to the Maximum Rate, then any subsequent reductions in the Interest Rate
shall not reduce the rate of interest charged hereunder below the Maximum Rate
until the total amount of interest accrued hereon equals the amount of interest
which would have accrued hereon if the Interest Rate had at all times been in
effect.

          Section 1.  Definitions.  When used in this Note, the following terms
shall have the respective meanings specified herein or in the section referred
to:

          “Stock Purchase Agreement” shall mean that certain Stock Purchase
Agreement dated as of July 31, 2006, by and among Maker, Payee and the other
Seller named therein.

          “Business Day” shall mean a day upon which business is transacted by
national banks in Dallas, Texas.

          “Event of Default” shall have the meaning ascribed to it in Section 6
hereof.

          “First Interest Payment Date” shall mean September 30, 2006.

          “First Principal Payment Date” shall mean the last day of the
sixty-third (63rd) full calendar month following the date hereof.

          “Interest Rate” shall mean four percent (4.0%).

          “Maximum Rate” shall mean, with respect to the holder hereof, the
highest non-usurious rate of interest, if any, permitted by applicable law on
the date of determination.  Maker agrees that during the full term hereof, the
maximum lawful interest rate for this Note as determined under Texas law shall
be the “weekly ceiling” from time to time in effect under Texas Finance Code
§303.305, as amended; provided, however, that the “Maximum Rate” for purposes of
this Note shall not be limited to the applicable rate ceiling under Texas
Finance Code §303.305 if Federal laws or other state laws now or hereafter in
effect and applicable to this Note (and the interest contracted for, charged and
collected hereunder) shall permit a higher rate of interest.  Payee shall not be
required to notify Maker of changes in the “weekly ceiling” applicable to this
Note.

          “Note” shall mean this Convertible Promissory Note, together with any
and all future renewals, extensions, restatements, reaffirmations, or amendments
of, or supplements to, all or any part of this Convertible Promissory Note.

--------------------------------------------------------------------------------




          “Obligation” shall mean all indebtedness, liabilities and obligations,
of every kind and character, of Maker, now or hereafter existing in favor of
Payee, regardless of whether they are direct, indirect, primary, secondary,
joint, several, joint and several, liquidated, unliquidated, fixed or
contingent, and regardless of whether the same may, prior to their acquisition
by Payee, be or have been payable to some other person or entity, including, but
not limited to, all indebtedness, liabilities and obligations arising under this
Note or any other Transaction Document.

          “Transaction Documents” shall have the meaning assigned to such term
in the Stock Purchase Agreement. 

          Section 2.  Payment.  The principal of and accrued interest upon this
Note, computed as aforesaid, shall be due and payable as follows: (i) for a
period of five (5) years following the date hereof, accrued and unpaid interest
on this Note shall be paid in twenty (20) quarterly installments, commencing on
the First Interest Payment Date and continuing thereafter on the last day of
each third calendar month thereafter, and (ii) thereafter, principal of and
accrued interest upon this Note shall be paid in twelve (12) equal quarterly
installments, commencing on the First Payment Date and continuing thereafter on
the last day of each third calendar month thereafter, with the final installment
of the unpaid principal balance and all accrued and unpaid interest upon this
Note to be paid on the date that is eight (8) years following the date hereof.

          Should the principal of, or any installment of the principal of or
interest upon, this Note become due and payable on any day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day,
and interest shall be payable with respect to such extension.  All payments of
principal of and interest on this Note shall be made by Maker to Payee in
federal or other immediately available funds.  Payments made to Payee by Maker
hereunder shall be applied first to accrued interest and then to principal.    

          Section 3.  Rights Under Stock Purchase Agreement.  This Note has been
executed and delivered in accordance with the terms and conditions set forth in
the Stock Purchase Agreement and is one of the “Notes” referred to therein.  The
holder of this Note shall be entitled to the benefits provided in the Stock
Purchase Agreement.

          Section 4.  Waiver.  Maker and each surety, endorser, guarantor and
other party ever liable for payment of any sums of money payable upon this Note,
jointly and severally waive presentment, demand, protest, notice of protest and
non-payment, notice of acceleration and intention to accelerate, and agree that
their liability under this Note shall not be affected by any renewal or
extension in the time of payment hereof, or in any indulgences, or by any
release or change in any security for the payment of this Note, and hereby
consent to any and all renewals, extensions, indulgences, releases or changes,
regardless of the number of such renewals, extensions, indulgences, releases or
changes.

          No waiver by Payee of any of its rights or remedies hereunder or under
any other document evidencing or securing this Note or otherwise, shall be
considered a waiver of any other subsequent right or remedy of Payee; no delay
or omission in the exercise or enforcement by Payee of any rights or remedies
shall ever be construed as a waiver of any right or remedy of Payee; and no
exercise or enforcement of any such rights or remedies shall ever be held to
exhaust any right or remedy of Payee.

2

--------------------------------------------------------------------------------




          Section 5.  Conversion.  The outstanding principal balance of this
Note shall be convertible, at the option of Payee in its sole and absolute
discretion, in whole or in part and at any time or from time to time, into fully
paid and nonassessable shares (the “Conversion Shares”) of common stock of
Maker, par value $0.001 per share (the “Common Stock”), at the conversion price
equal to $3.50 per share (as adjusted from time to time pursuant to the terms of
this Note, the “Conversion Price”).  If Payee elects to exercise such option,
then the following shall occur:

                    (a)          Payee shall deliver to Maker a notice of such
election (the “Conversion Notice”), indicating the amount of principal of this
Note to be converted (such amount to be converted referred to herein as the
“Converted Amount”).

                    (b)          Upon its receipt of the Conversion Notice, the
Maker shall immediately issue and deliver to Payee or its designated affiliates
a certificate or certificates for the number of shares of Common Stock,
registered in Payee’s or its designated affiliates’ name(s), to which Payee
shall be entitled upon such conversion, bearing such legends as may be required
by applicable state and federal securities laws.

                    (c)          If the entire outstanding principal of this
Note is converted, Payee shall deliver this Note to Maker marked “Canceled,” and
Maker shall immediately pay to Payee all accrued and unpaid interest then due
and owing on the date of such conversion.  If this Note is converted in part,
Maker shall immediately pay to Payee all accrued and unpaid interest then due
and owing on the date of such conversion, and Maker and Payee shall execute a
document reasonably satisfactory to each of them evidencing the reduction in the
principal amount of this Note as a result of such partial conversion.

                    (d)          No fractional shares will be issued on
conversion of this Note.

          In the event of a stock split or subdivision of the Common Stock into
a greater number of shares, or in the event of a dividend on the Common Stock
payable in shares of Common Stock, the Conversion Price shall be proportionately
decreased, and in the event of a combination of shares of the Common Stock into
a smaller number of shares, the Conversion Price shall be proportionately
increased, such increase or decrease, as the case may be.  In the event Maker at
any time shall, by reclassification or otherwise, change the Common Stock into
the same or a different number of securities of any class or classes, the
outstanding principal of this Note shall thereafter be deemed to be convertible
into an adjusted number of such securities and kind of securities as would have
been issuable if such outstanding principal of this Note were converted pursuant
to the terms hereof immediately prior to such reclassification or other change.

          Section 6.  Events of Default and Remedies.  An “Event of Default”
shall exist hereunder if any one or more of the following events shall occur and
be continuing:  (a) Maker shall fail to pay when due any principal of, or
interest upon, this Note or the Obligation; provided, however, that such failure
shall not constitute an Event of Default unless Payee has provided Maker with
written notice of such failure and Maker has failed to cure such failure during
the twenty (20) days following the date such written notice is delivered to
Maker; provided further, however, that after Payee has provided an aggregate of
five (5) such written notices to Maker due to such failure, an Event of Default
shall thereafter exist hereunder at any time Maker shall fail to pay when due
any principal of, or interest upon, this Note or the Obligation; (b) any of the
Transaction Documents shall cease to be legal, valid, binding agreements of
Maker enforceable against Maker in accordance with the respective terms thereof;
(c) Maker shall (1) apply for or consent to the appointment of a receiver,
trustee, intervenor, custodian or liquidator of itself or of all or a
substantial part of its assets, (2) be adjudicated a bankrupt or insolvent or
file a voluntary petition for bankruptcy or admit in writing that it is unable
to pay its debts as they become due, (3) make a general assignment for the
benefit of creditors, (4) file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy or insolvency
laws, or (5) file an answer admitting the material allegations of, or consent
to, or default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding, or take corporate action for the
purpose of effecting any of the foregoing; (d) an order, judgment or decree
shall be entered by any court of competent jurisdiction or other competent
authority approving a petition seeking reorganization of Maker or appointing a
receiver, trustee, intervenor or liquidator of any such person, or of all or
substantially all of its or their assets, and such order, judgment or
decree shall continue unstayed and in effect for a period of sixty (60) days; or
(e) the dissolution or termination of Maker. 

3

--------------------------------------------------------------------------------




          Upon the occurrence of any Event of Default hereunder, the holder
hereof may, at its option, (i) declare the entire unpaid balance of principal of
and accrued interest upon the Obligation to be immediately due and payable
without presentment or notice of any kind which Maker waives pursuant to Section
4 herein, (ii) reduce any claim to judgment; and/or (iii) pursue and enforce any
of Payee’s rights and remedies available pursuant to any applicable law, equity
or agreement including, without limitation, foreclosing all liens and security
interests securing payment thereof or any part thereof. 

          Section 7.  Notice.  Any notices required or permitted under this Note
shall be given in accordance with, and deemed effective pursuant to, the terms
of the Stock Purchase Agreement. 

          Section 8.  Voluntary Prepayment.  Maker reserves the right, subject
to the terms of this Section 8, to prepay the outstanding principal balance of
this Note, in whole or in part, at any time and from time to time, without
premium or penalty.  Any such prepayment shall be made together with payment of
interest accrued on the amount of principal being prepaid through the date of
such prepayment, and shall be applied to the installments of principal due
hereunder in the inverse order of maturity.  In the event Maker desires to
prepay all or any of the outstanding principal balance of this Note, Maker shall
provide to the Payee a notice stating the amount of the outstanding principal
balance hereof to be prepaid and indicating the date such prepayment will be
made, which such prepayment date shall be not less than fifteen (15) Business
Days after such notice is delivered to the Payee.  Payee shall have the option,
at any time during such fifteen (15) Business Days, to convert all or any
portion of the outstanding principal balance of this Note pursuant to Section 5
above.

          Section 9.  Usury Laws.  Regardless of any provisions contained in
this Note, the Payee shall never be deemed to have contracted for or be entitled
to receive, collect or apply as interest on the Note, any amount in excess of
the highest lawful rate, and, in the event Payee ever receives, collects or
applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
this Note, and, if the principal balance of this Note is paid in full, any
remaining excess shall forthwith be paid to Maker.  In determining whether or
not the interest paid or payable under any specific contingency exceeds the
highest lawful rate, Maker and Payee shall, to the maximum extent permitted
under applicable law, (a) characterize any non-principal payment (other than
payments which are expressly designated as interest payments hereunder) as an
expense, fee, or premium, rather than as interest, (b) exclude voluntary
prepayments and the effect thereof, and (c) spread the total amount of interest
throughout the entire contemplated term of this Note so that the interest rate
is uniform throughout such term.

          Section 10.  Costs.  If this Note is placed in the hands of an
attorney for collection, or if it is collected through any legal proceeding at
law or in equity, or in bankruptcy, receivership or other court proceedings,
Maker agrees to pay all costs of collection, including, but not limited to,
court costs and reasonable attorneys’ fees, including all costs of appeal.

          Section 11.  Applicable Law.  This Note is executed and delivered, and
is intended to be performed in the State of Texas.  Except to the extent that
the laws of the United States may apply to the terms hereof, the substantive
laws of the State of Texas shall govern the validity, construction, enforcement
and interpretation of this Note.  In the event of a dispute involving this Note
or any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Dallas County, Texas.

4

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Maker has duly executed this Note as of the day
and year first written above.

 

AVATAR SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Charles Shreve

 

 

President and Chief Executive Officer

Signature Page to Convertible Promissory Note

--------------------------------------------------------------------------------